Per Curiam.
This was an action of trover brought by the plaintiff in error against the defendant, to recover the value of a slave alleged to have been given by the defendant to the plaintiff’s wife, who died in the year 1849, without issue, the plaintiff, her husband, surviving her.
On the application of the defendant, the court instructed the jury, “ that even if it was proved that Mrs. Gregg did give tha slave sued for to Mrs. Varner, that upon Mrs. Varner’s deat* the legal title was in Mrs. Varner’s administrator, and he alone could sustain the suit.” Another instruction to the same effect was given; and the verdict was necessarily for the defendant.
This precludes all possibility to the plaintiff to recover, however the jury might regard the question as to whether the slave was given by the defendant to the plaintiff’s wife, which was the main point of controversy.
. The instructions given by the court, in behalf of the defendant, are in opposition to the rule as held by this court at this term, in the cases of Lyon v. Knott and Rabb v. Griffin, ante.
The judgment is reversed, and the case remanded.